Citation Nr: 0632929	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  05-27 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
December 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for bilateral hearing loss, 
tinnitus, and a left shoulder disorder.

The veteran presented testimony before the undersigned 
Veterans Law Judge at a video conference hearing held in 
August 2006.  A transcript is on file.


FINDINGS OF FACT

1.  The competent evidence of record preponderates against a 
finding that the veteran has a current bilateral hearing 
disability that is due to any incident or event of active 
military service, and hearing loss as an organic disease of 
the nervous system is not shown to have been manifested to a 
compensable degree within one year after separation from 
service.

2.  The competent evidence of record preponderates against a 
finding that the veteran has currently manifested tinnitus 
that is due to any incident or event of active military 
service, and tinnitus as an organic disease of the nervous 
system is not shown to have been manifested to a compensable 
degree within one year after separation from service.

3.  The service medical records document a left shoulder 
injury in service in January 1969, but show no further 
complaints or treatment related to that shoulder thereafter, 
and reflect that there was no clinical abnormality of the 
shoulder reported on the November 1969 separation examination 
report.

4.  The veteran's currently manifested left shoulder 
disorder, diagnosed as bursitis, has not been etiologically 
linked by competent medical evidence to his service or any 
incident or injury sustained therein.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may bilateral hearing loss be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by service, 
nor may tinnitus be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).

3.  A left shoulder disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303(c) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA was enacted on November 9, 2000.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 2002).  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA. 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this instance, notice of the VCAA was provided in 
February 2004 (left shoulder) and April 2004 (hearing loss 
and tinnitus) before the initial adjudication in September 
2004.

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the February and 
April 2004 VCAA letters about the information and evidence 
that is necessary to substantiate the service connection 
claims.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, and he has taken full 
advantage of these opportunities, submitting evidence and 
statements in support of his claims and providing hearing 
testimony in August 2006.    

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the veteran in 
the rating decision and statement of the case (SOC) and 
supplemental SOC of the reasons for the denial of his claims 
and, in so doing, informed him of the evidence that was 
needed to substantiate the claims.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

To whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
i.e., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since 
the decision herein denies entitlement to compensation.  Any 
questions as to an appropriate disability rating or effective 
date to be assigned are therefore rendered moot.  
Accordingly, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

Factual Background

Service medical records reflect that when the veteran was 
examined prior to service in October 1967, clinical 
evaluation of the ears and upper extremities was normal, and 
hearing acuity was within normal limits bilaterally.  An 
entry dated in January 1969 reflects that the veteran 
sustained a left shoulder injury which resulted in pain on 
abduction.  Physical examination and X-ray films were 
negative.  Heat was recommended and the veteran was placed on 
light duty for 48 hours.  A November 1969 examination report 
showed that clinical evaluation of the ears and upper 
extremities was normal.  Hearing acuity was entirely normal 
bilaterally in all levels from 500 to 2000 hertz (Hz), 
showing only a slight deficit (25 db) in the right ear at 
4000 Hz.   

The DD 214 form reflects that the veteran's service MOS was 
clerk typist.  Service personnel records reflect that the 
veteran also performed field operations and intelligence 
assistance and also served as a heavy truck driver.  

The veteran filed a service connection claim for a left 
shoulder disorder in January 2004 and claims for bilateral 
hearing loss and tinnitus in April 2004.

The record includes a medical statement from Dr. M. received 
by VA in February 2004, indicating that he had seen and 
treated the veteran for bursitis of the left shoulder in 
1984.  Medical records of Dr. M. document that the veteran 
was treated for left shoulder bursitis in October 1987.  

The record also reflects that the veteran received 
chiropractic treatment of the left shoulder in April 2003.  
Chiropractic records reveal that the veteran was employed as 
a state fire marshal and that in April 2003, he gave a 2 to 3 
year history of left shoulder pain, constant for several 
months.  

A medical statement of Dr. C. dated in October 2004 is of 
record.  Dr. C. reported that the veteran had been her 
patient for many years during which time she treated him for 
shoulder pain.

In October 2004, a medical opinion was offered by Dr. J. B.  
He opined that the injury sustained to the left shoulder 
while in jump school in 1969 could be a factor in the chronic 
pain of the left shoulder.  He reported that the veteran 
suffered from chronic bursitis of the left shoulder.  

A private audiological evaluation for VA purposes was 
conducted in June 2005.  The veteran gave a military history 
of serving as a truck driver with an artillery unit and 
firing weapons with the left hand without hearing protection.  
After service he reported that he worked for the fire 
department for 22 years without hearing protection and also 
participated in recreational shooting using hearing 
protection.  He also gave a history of tinnitus since 1968.  
Examination revealed mild to severe high frequency 
sensorineural hearing loss in the right ear and moderate to 
severe high frequency sensorineural hearing loss in the left 
ear.  The examiner opined that it was less likely than not 
that the veteran's hearing loss and tinnitus were due to 
noise exposure while in the military and more likely than not 
due to 22 years of working for the fire department.  

A VA examination of the joints was conducted by VA in June 
2005 and the claims folder was reviewed.  The veteran 
reported that he injured his shoulder while in jump school in 
Georgia resulting in pain but no broken bones.  Physical 
examination revealed no deformity, abnormality, swelling or 
abnormal motion.  X-ray films were entirely negative.  A 
diagnosis of painful left shoulder with normal examination 
was made.  The examiner opined that, based on the lack of any 
complaints following the January 1969 entry and until records 
dated in 1987 documenting treatment for bursitis, the left 
shoulder disorder was not likely caused in service, 
specifically by the injury documented in January 1969.  

In September 2005, a statement was received from Dr. J. B.  
The doctor indicted that knowing the facts surrounding the 
veteran's left shoulder injury, he disagreed with the VA 
examiner's 2005 opinion.  The doctor opined that bursitis as 
well as pain had increased with age, most likely as a direct 
result of the documented injury.  

The veteran presented testimony before the undersigned 
Veterans Law Judge in August 2006.  He testified that he 
primarily served as a truck driver with an artillery unit in 
service with close proximity to howitzers and much noise 
exposure being around C130's and trucks, and was a clerk 
typist for approximately the last 6 months of service 
(Hearing transcript, p. 13).  He also gave a history of a 
fall during jump school in January 1969 resulting in an 
injury to the left shoulder which he reported had required 
treatment since.

Following the hearing the veteran presented additional 
evidence consisting of a private audiological evaluation 
conducted in late August 2005 which was accompanied by a 
waiver.  The veteran gave a history of military service from 
1967 to 1969 and reported that hearing loss and tinnitus 
began in the military.  He stated that his MOS was as a truck 
driver, driving large trucks and loading vehicles on C-130 
airplanes which were noisy like a constant roar.  He also 
indicated that he was exposed to noise trauma from howitzers.  
He indicated that he used hearing protection.  He reported 
that thereafter he was with the fire department for 22 years, 
initially as a fireman and for the last 10 years as a fire 
chief, during which time his responsibilities were largely 
administrative.  

Audiological testing revealed mild to severe sensorineural 
hearing loss bilaterally.  Bilateral hearing loss and 
constant tinnitus were diagnosed.  The examiner opined that 
it was more likely than not that the veteran's tinnitus and 
hearing loss were related to military noise exposure and 
acoustic trauma as a truck driver in service.  She explained 
that as a truck driver during military service, the veteran 
was exposed to excessive noise levels for extended periods of 
time and artillery noise, and noted that noise exposure from 
both of these environments were documented and accepted as 
hazardous to the ears and hearing.  She stated that the 
veteran's occupational noise as a firefighter involved noise 
of lesser intensity levels and of shorter time durations per 
incidents of exposure and absent of the "impulse noise" 
characteristic compared to the acoustic trauma experienced 
during active service.  

Legal Analysis

Under 38 U.S.C.A. § 1110, a veteran is entitled to disability 
compensation for disability resulting from personal injury or 
disease incurred in or aggravated by service.  As to certain 
chronic conditions, such as organic disease of the nervous 
system (e.g., sensorineural hearing loss), even if there is 
no record of such disability in service its incurrence 
coincident with service will be presumed if it was manifest 
to a compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.

The U.S. Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Even though disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is related to service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley (citing Current Medical Diagnosis & 
Treatment, Stephen A. Schroeder, et. al., eds., at 110-11 
(1988)).  See also 38 C.F.R. § 3.385.

A.  Hearing Loss and Tinnitus

The veteran is seeking entitlement to service connection for 
bilateral hearing loss and tinnitus.  Due to the similar 
medical history and evidence related to these claims, as well 
as the similar disposition of the issues, the Board will 
address them together.

The veteran has asserted that he was exposed to acoustic 
trauma in service when he served an artillery unit as a truck 
driver with exposure to noise from heavy trucks, howitzers 
and C-130 planes.    

As noted, the veteran contends that his bilateral hearing 
loss and tinnitus are directly related to his active military 
service.  The medical evidence of record shows that the 
veteran did not have hearing loss meeting the criteria of 38 
C.F.R. § 3.385 for impaired hearing at any time during 
service, as shown by audiological testing conducted at his 
induction examination (October 1967), at the time of his 
separation examination (November 1969), or within the first 
post-service year.  

The medical evidence of record shows that at his induction 
medical examination upon entering service, in October 1967, 
no hearing loss was reported.  Service medical records on 
file are negative for reference to complaints of tinnitus, 
hearing difficulty, or acoustic trauma or for any related 
diagnosis.  In November 1969, when examined for separation, 
the veteran's hearing was normal bilaterally in all 
frequencies except 4,000 hertz on the right side which showed 
only a slight deficit (25 db) in the right ear at 4000 Hz and 
no ear disease or defect was reported.  

The earliest post-service indication of any reduction in 
hearing acuity was shown in 2005, more than 35 years after 
discharge from service.  Bilateral hearing loss meeting the 
criteria of 38 C.F.R. § 3.385 was not initially documented 
until 2005.  Accordingly, there is no question that the 
veteran has currently manifested bilateral hearing loss and 
tinnitus.

The Board acknowledges that the lack of any evidence showing 
that the veteran exhibited hearing loss consistent with the 
regulatory threshold requirements for hearing disability 
during service (38 C.F.R. § 3.385) is not fatal to his claim.  
The laws and regulations do not require in-service complaints 
of, or treatment for, hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Instead, as noted by the U.S. Court of 
Appeals for Veterans Claims:

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post-service test results meeting the 
criteria of 38 C.F.R. § 3.385. . . .  For example, 
if the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 
38 C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

In this case, the aforementioned criteria of item (a), above, 
i.e., acoustic trauma, has been reported, although the Board 
notes that an audiometric test result reflecting any hearing 
impairment in service was shown only in one frequency, 4,000 
Hertz, in November 1969.  In essence, the criteria discussed 
under element (a) are only marginally supported by the 
evidence.  Moreover, the record also reflects that the 
veteran was exposed to post-service acoustic trauma both as a 
fireman and fire chief for 22 years and in conjunction with 
recreational shooting.

The more critical question turns upon element (b), i.e., 
whether the currently manifested hearing loss is 
etiologically related to service or is more likely due to 
other causes.  This question is also critical as to the 
claimed tinnitus. 

With regard to etiology, the record contains conflicting 
evidence.  In 2005 in conjunction with an examination 
conducted for VA purposes, an examiner having evaluated the 
veteran and having received a credible and complete history 
from the veteran opined that it was less likely than not that 
the veteran's hearing loss and tinnitus were due to noise 
exposure while in the military and more likely than not due 
to 22 years of working for the fire department. 

In contrast, the record also contains an August 2006 private 
audiological evaluation in which an examiner having examined 
the veteran and having received essentially the same history 
from the veteran, opined that it was more likely than not 
that the veteran's tinnitus and hearing loss were related to 
military noise exposure and acoustic trauma as a truck driver 
in service.  She explained that as a truck driver during 
military service, the veteran was exposed to excessive noise 
levels for extended periods of time and artillery noise, and 
noted that noise exposure from both of these environments 
were documented and accepted as hazardous to the ears and 
hearing.  She stated that the veteran's occupational noise as 
a firefighter involved noise of lesser intensity levels and 
of shorter time durations per incidents of exposure.

The Board faults both opinions as it is not clear in either 
case that the veteran's service medical records were 
reviewed, and it appears in both cases that the opinions were 
furnished based exclusively upon the veteran's reported 
history, given more than three decades after service.  

Accordingly, the Board finds that the most significant 
evidence consists of the fact that the veteran had absolutely 
no documented complaints, treatment or diagnosis of hearing 
loss or tinnitus inservice; and essentially no hearing loss 
on separation, most certainly not manifesting hearing loss 
meeting the threshold requirements of 38 C.F.R. § 3.385 on 
separation, despite his reported history of significant 
acoustic trauma in service.  The Board notes that according 
to the veteran's own testimony essentially he only served as 
a truck driver for 11/2 years, during service which time he 
sustained the bulk of his reported noise exposure; he himself 
testified that for the last 6 months of service he performed 
duties as a clerk typist.  However, for 22 years post-service 
he served as a fireman and fire chief and also participated 
in recreational shooting, and it was not until after that 
time that hearing loss meeting the threshold criteria of 
38 C.F.R. § 3.385 initially manifested and tinnitus was 
diagnosed.  Accordingly, this evidence strongly supports the 
opinion of the VA examiner to the effect that it appears more 
likely that an etiological link exists between the veteran's 
post-service occupation and activities and his development of 
hearing loss and tinnitus than between service and his 
claimed hearing loss and tinnitus.  

The Board also finds it significant that there is no 
objective continuity of symptomatology of bilateral hearing 
loss and tinnitus after service which would tend to establish 
the claim.  See 38 C.F.R. § 3.303(b).  As discussed above, 
neither the 1969 separation examination nor any post-service 
evidence shows any indication of bilateral hearing loss 
meeting the threshold requirements of 38 C.F.R. § 3.385 or 
diagnosis of tinnitus until 2005, more than 35 years after 
the veteran left active military service.  This gap in the 
evidentiary record preponderates strongly against this claim 
on the basis of continuity of symptomatology.  See Mense v. 
Derwinski, 1 Vet. App. 354 (1991).

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest evidence of hearing 
loss or tinnitus, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings of hearing loss or tinnitus 
for decades after the period of active duty is itself 
evidence which tends to show that hearing loss and tinnitus 
did not have their onsets in service or for many years 
thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

The veteran has given sincere testimony to the effect that he 
sustained hearing loss and tinnitus during service due to 
acoustic trauma sustained therein, which progressively 
worsened following service until the present time.  The Board 
acknowledges, and has no reason to doubt, the veteran's 
assertion that he was exposed to acoustic trauma in service.  
However, that testimony was provided more than 35 years after 
service.  Supporting medical evidence is required in the 
circumstances presented in this case.  See Voerth v. West, 13 
Vet. App. 117, 120-1 (1999) (holding that there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent).

While 38 U.S.C.A. § 3.385 does not bar service connection for 
bilateral hearing loss solely because it was not shown during 
service, it does not compel service connection either, even 
though the veteran currently meets its criteria as to present 
disability.  Ledford v. Derwinski, 3 Vet. App. at 89.  Given 
the veteran's military assignment as a truck driver, the 
Board has no reason to doubt that he was most likely exposed 
to noise during service.  However, noise exposure is not, in 
and of itself, a compensable injury or disease, and in order 
for service connection to be granted there must be a showing 
of an injury or disease during service, or caused by service, 
such as by presenting competent and probative medical nexus 
evidence.  In this case, the competent evidence of record 
preponderates against a finding that the veteran has a 
current bilateral hearing disability and tinnitus related to 
service or any incident thereof, and accordingly service 
connection for both conditions must be denied.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385.

The Board emphasizes that the veteran's veracity is not in 
issue here; his sincerity is clear, but the determination in 
this case is a medical one which must be based upon the 
professional evidence of record, rather than lay opinion, no 
matter how strongly felt.  As the evidence preponderates 
against the claim for service connection for bilateral 
hearing loss and tinnitus, the benefit-of-the-doubt doctrine 
is inapplicable, and service connection must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

B.  Left shoulder disorder

The veteran maintains that his currently claimed left 
shoulder disorder is attributable to service, specifically 
due to an injury sustained in jump school in January 1969.  
He is under current treatment for diagnosed left shoulder 
bursitis.

In this case, the evidence in favor of the claim consists of 
October 2004 and September 2005 medical opinions offered by 
Dr. J. B. and the veteran's statements and contentions and 
hearing testimony regarding an etiological relationship 
between his currently claimed shoulder disorders and service.

With respect to Dr. J. B.'s opinions relating his currently 
manifested left shoulder bursitis and the January 1969 left 
shoulder injury, factors for assessing the probative value of 
a medical opinion include the physician's access to the 
claims file and military medical history, and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  It is clear that the 
findings and opinions offered by Dr. J.B. were made in spite 
of total and complete lack of any complaints, treatment, or 
diagnoses related to the left shoulder during, at minimum, a 
period of more than 13 years between 1970 and the earliest 
documented post-service treatment of record in 1984.  It also 
appears that the opinions were based solely upon the 
veteran's self-reported history of an injury in service, and 
it is apparent that he did not review the service medical 
records or claims folder in providing those opinions.  The 
Board is not bound to accept a medical opinion when it is 
based exclusively upon the recitation of history by a 
claimant.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Moreover in the 2004 opinion , Dr. J. B. merely opined that 
current clinical findings related to the left shoulder could 
be the result of the injury in service.  The use of the words 
"possible", "may" or "can be", as in this case, makes a 
doctor's opinion speculative in nature.  See Bostain v. West, 
11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish medical nexus). See also Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) ("may or may not" language by 
physician is too speculative). Therefore, the Board finds Dr. 
J. B.'s opinions to be of low probative value due to both the 
speculative nature and reliance upon the veteran's reported 
history, as opposed to the review of the claims folder and 
service medical records, in rendering that opinion.

The only other evidence supportive of the veteran's claim 
consists of his own statements, contentions and hearing 
testimony to the effect that he has had left shoulder pain 
and symptoms since the 1969 injury in service, and now 
believes an etiological relationship exists between service 
and the currently manifested left shoulder disorder.  The 
Board appreciates the sincerity of the appellant's belief in 
the merits of his claim.  However, the Board is not permitted 
to reach medical determinations without considering 
independent medical evidence to support its findings, and the 
Board must cite to competent evidence of record to support 
its conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  
Similarly, it is well established that, as a layman, the 
veteran is not considered capable of opining on matters 
requiring medical knowledge.  See Moray v. Brown, 5 Vet. App. 
211 (1993).

Several doctors and medical professions including Dr. C., Dr. 
M., and a chiropractor, R .M., all indicated that the veteran 
had received post-service treatment from them for left 
shoulder problems between 1984 and 2003.  However, none of 
those sources referenced the injury noted in service or 
provided any opinion as to the etiology of the veteran's 
post-service left shoulder problems.  

The evidence against the claim consists of the service 
medical records themselves, which reflect that the veteran 
suffered an acute injury of the left shoulder during service 
occurring on January 9, 1969.  Physical examination and X-ray 
films taken at that time were entirely negative.  The 
remainder of the service medical records and the November 
1969 separation examination were negative for any left 
shoulder disorder.  The post-service evidence is negative for 
any left shoulder problems until 1984 when the veteran was 
initially treated for bursitis.  Records and medical 
statements indicate that the veteran was treated for left 
shoulder pain and bursitis from 1984 forward.  When the most 
recent examination by VA was conducted in June 2005, 
essentially no physical symptomatology of the left shoulder 
was apparent, X-ray films were negative and the diagnosis was 
painful left shoulder with no examination. 

The Court has established that symptoms, not treatment, are 
the essence of continuity of symptomatology.  However, the 
lack of evidence of treatment may bear on the credibility of 
the evidence of continuity.  Savage v. Gober, 10 Vet. App. 
488 (1997).  In this case, there is a large gap in the 
evidence of treatment from the sole entry related to left 
shoulder symptomatology in January 1969 until the earliest 
documented post-service treatment related to the left 
shoulder in 1984.  In essence, the veteran's assertions of 
continuity and chronicity of shoulder problems are 
unsupported.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991); Maxson, 230 F.3d at 1333.  

The Board believes that the most probative evidence in this 
case consists of the service medical records themselves as 
well as the 2005 VA examination report and opinion.  The 
report reflects that the service medical records and claims 
folder were reviewed and a significant amount of factual 
information was obtained from the veteran himself.  The VA 
examiner opined based on the lack of any complaints following 
the January 1969 entry and until records dated in 1987 
documenting treatment for arthritis, that the left shoulder 
disorder was not likely caused in service, specifically by 
the injury documented in January 1969.

The most probative evidence in this case militates against an 
etiological relationship between service, to include the 1969 
injury, and the currently claimed left shoulder disorder.  In 
sum, this is a case where the preponderance of the evidence 
is against the claim, and the benefit-of-the-doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
entitlement to service connection for a left shoulder 
disorder must be denied.
ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a left shoulder 
disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


